In an action predicated on contract to recover for professional services rendered to the defendants, plaintiff appeals from an order of the Supreme Court, Nassau County (Robbins, J.), entered November 10, 1981, which, inter alia, granted the motion of defendants Michael Carr, Robert Carucci and Analog Research Development Corp. to vacate the default judgment which had been entered against them on February 7, 1979. Order reversed, on the law, with $50 costs and disbursements, and motion denied. Under the circumstances of the instant case, the service of a summons upon *601the respondents bearing the notation “For legal services — $9,526.90” constituted the service of a “Summons and notice” as required by CPLR 305 (subd [b]) “stating the nature of the action [i.e., for legal services rendered] and the relief sought [monetary damages], and * * * the sum of money for which judgment may be taken in case of default [$9,526.90].” As the balance of the proof submitted on the application before the court for the entry of the default judgment fully complied with the statutory prerequisites set forth in CPLR 3215, as well as the additional notice requirements set forth in CPLR 308 (as amd by L 1977, ch 344), it was improper for Special Term to have granted respondents’ motion. Lazer, J. P., Gulotta, Bracken and Boyers, JJ., concur.